 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES CATO, JR.,                                   Case No. 1:19-cv-00951-LJO-SAB (PC)
12                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                         RECOMMENDING DISMISSAL OF
13           v.                                          CERTAIN CLAIMS
14    M. DENNING, et al.,                                (ECF Nos. 10, 11)
15                       Defendants.                     FOURTEEN (14) DAY DEADLINE
16

17          Plaintiff James Cato, Jr. is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983.

19          On August 23, 2019, the Court screened Plaintiff’s complaint and found that Plaintiff

20   stated a cognizable claim against Defendants Denning and Hillman, in their individual capacity,

21   for violation of Plaintiff’s right to receive mail under the First Amendment, but failed to state any

22   other cognizable claims. (ECF No. 10.) The Court ordered Plaintiff to file either a first amended

23   complaint or a written notice informing the Court that he is willing to proceed only on the

24   cognizable claim. (Id. at 5.)

25          On September 3, 2019, Plaintiff filed a written notice of his intent to proceed only on the

26   cognizable claim identified by the Court. (ECF No. 11.)

27          Accordingly, the Court will recommend that this action proceed only against Defendants

28   Denning and Hillman, in their individual capacity, for violation of Plaintiff’s right to receive mail
                                                 1
 1   under the First Amendment, and that all other claims be dismissed. Fed. R. Civ. P. 8(a); Ashcroft

 2   v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007);

 3   Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010).

 4            Based on the foregoing, it is HEREBY RECOMMENDED that:

 5            1.      This action proceed on Plaintiff’s complaint, filed on July 11, 2019, (ECF No. 1),

 6                    against Defendants Denning and Hillman, in their individual capacity, for violation

 7                    of Plaintiff’s right to receive mail under the First Amendment; and

 8            2.      All other claims be dismissed from the action for failure to state a cognizable

 9                    claim for relief.

10            These Findings and Recommendations will be submitted to the United States District

11   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen

12   (14) days after being served with these Findings and Recommendations, Plaintiff may file written

13   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

14   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

15   specified time may result in the waiver of the “right to challenge the magistrate’s factual

16   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

17   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

18

19
     IT IS SO ORDERED.
20
21   Dated:        September 4, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         2
